Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-10 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinji et al. (JP 2010-288220A).
Re claim 9:  Shinji et al. teaches a speaker device (figure 7) comprising: a speaker unit (comprised of speakers 3a, 3b and 3c); and
an enclosure (2) having a housing to a peripheral wall (4) of which the speaker unit is attached and a structural body (plurality of rod elements (10) arranged behind the speaker unit in the housing and integrally formed in the housing while a plurality of structural members being bonded to each other (see discussion in paragraph [0014] in 
Re claim 10:  Shinji et al. teaches a speaker device comprising: a speaker unit (3a, 3b, 3c); and
a structural body of a shape imitating a shape of an amorphous body structure (figure 7, structure formed by elements (10), i.e. an arrangement without a clearly define shape, wherein the structural body is arranged behind the speaker unit to be adjacent to the speaker unit (see location of the arrangement of elements in figure 7).
Re claim 12:  Shinji et al. teaches a speaker device comprising:
a speaker unit (comprised of speakers 3a, 3b, 3c depicted in figure 7); and
a structural body  (combination of elements (10)) arranged behind the speaker unit to be adjacent to the speaker unit, wherein
the structural body has a shape (amorphously arranged) such that reverse-phase sound waves in all the directions output from the speaker unit are input and the reverse-phase sound waves (i.e. at least the sound waves emitted behind the speakers) are advanced while being caused to detour the structural body without being allowed to advance straight (note that the elements (10) prevent the sound waves from being advanced in a straight line and must detour these elements.).
Re claim 13:  Shinji et al. teaches an enclosure (figure 7) comprising:
a structural body (arrangement of elements (10) arranged behind a speaker unit (comprised of speakers 3a, 3b and 3c) to be adjacent to the speaker unit, wherein
the structural body includes a plurality of structural members (rods 10) and the plurality of structural members is bonded to each other (note that these rod bodies are bonded 
Re claim 14:  Shinji et al. teaches a speaker device (figure 7) comprising: a speaker unit (speakers 3a, 3b, 3c); and
a structural body (combination of structure members 10) arranged in a space behind the speaker unit, wherein the structural body includes a plurality of structural members (rods 10), the plurality of structural members is irregularly arranged and bonded to each other (see figure 7), and
the irregular arrangement is defined to be reproducible (see discussion in paragraph [0041] that when forming a speaker device the rod members are inserted at given positions to form the structure body. This inserting of the rod members at the given locations can be repeated when forming a second speaker device and therefor is reproducible as set forth. 
Allowable Subject Matter
Claims 1-3 and 5-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The speaker device including in combination the features of claim 1 that additionally includes structural members having lengths of the maximum portion that are equal to or less than a diameter of the cone paper of the speaker unit is neither taught by nor an obvious variation of the art of record.  The limitations of claims 2-3 and 5-8 depend upon those features of claim 1. 
Response to Arguments
4/21/21 have been fully considered but they are not persuasive. 
 	Applicant's arguments with respect to claims 9, 10 and 12-14 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
8. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563.  The examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        4/28/21